
	

113 HR 1514 IH: Instructional Leadership Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1514
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize competitive grants to prepare and train school principals on
		  effective core competencies and instructional leadership
		  skills.
	
	
		1.Short titleThis Act may be cited as the
			 Instructional Leadership Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)According to a 2004 study commissioned by
			 the Wallace Foundation entitled How Leadership Influences Student
			 Learning, principals are second only to teachers in impacting increased
			 student academic achievement (Leithwood, Louis, Whalstrom).
			(2)According to education research conducted
			 by the National Center for Analysis of Longitudinal Data in 2010 entitled
			 Principal Effectiveness and Leadership in an Era of Accountability: What
			 Research Says, a school principal must serve as both an organizational
			 leader and most importantly, is expected to be an instructional leader, meaning
			 the principal must possess the knowledge and instructional skills to guide
			 teaching and learning in a school (Rice).
			(3)There is a clear
			 intention within the amendments made by the No Child Left Behind Act of 2001 to
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
			 that principals become instructional leaders. Section 2113(c) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) calls for principals to
			 have—
				(A)the instructional
			 leadership skills to help teachers teach and students learn; and
				(B)to help students
			 meet challenging State student academic achievement standards.
				(4)Despite this
			 recognition of the importance of instructional leadership, adequate attention
			 and resources have not been committed to training and supporting school
			 principals—
				(A)in meeting the
			 standards of instructional leadership in States where such standards exist;
			 and
				(B)in developing such
			 standards in States where such standards do not exist.
				(5)Licensure of
			 school principals typically does not give adequate emphasis to instructional
			 leadership skills in the certification process.
			(6)The term
			 highly qualified principal added by the No Child Left Behind Act
			 of 2001 to the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) should be defined in such Act to include a strong emphasis on
			 instructional leadership.
			3.Grants for
			 instructional leadership
			(a)In
			 generalTitle I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) is amended by redesignating part I as part J and
			 by inserting after part H the following new part:
				
					IInstructional
				Leadership
						1851.Competitive
				grants
							(a)Grants To
				develop innovative programs and sitesFrom the amounts made
				available under subsection (h), the Secretary shall make grants, on a
				competitive basis, to eligible entities to develop and implement innovative
				programs and sites to train school principals in instructional leadership
				skills, including skills relating to—
								(1)establishing a
				vision for continuous school improvement and a shared responsibility for
				learning;
								(2)refining and
				implementing instructional practices aligned to the vision of continuous
				improvement;
								(3)providing on-going
				learning and professional development opportunities for teachers and other
				staff;
								(4)monitoring the
				alignment of curriculum, instruction, and assessment;
								(5)improving
				instructional practices through the purposeful observation and evaluation of
				teachers;
								(6)ensuring the
				regular integration of assessments appropriate to the needs of students into
				daily classroom instruction;
								(7)using technology
				and multiple sources of data to improve classroom instruction;
								(8)providing teachers
				and other staff with focused, sustained, research-based professional
				development; and
								(9)engaging all
				community stakeholders in a shared responsibility for student and school
				success.
								(b)Grants for pilot
				programsIn addition to awarding grants under subsection (a),
				from the amounts appropriated under subsection (h), the Secretary shall make
				grants, on a competitive basis, to State educational agencies or partnerships
				or consortia that include State educational agencies to develop and implement
				pilot programs designed to evaluate and promote the incorporation of standards
				of instructional leadership described in paragraphs (1) through (9) of
				subsection (a) into State principal certification or licensing
				requirements.
							(c)DurationA
				grant made under this section shall be awarded for a period of 2 years, and may
				be renewed for a period of 2 additional years.
							(d)Applications
								(1)Eligible
				entitiesAn eligible entity desiring to receive a grant under
				subsection (a) shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may
				require.
								(2)State
				educational agencies, partnerships, and consortiaA State educational agency, partnership, or
				consortia desiring to receive a grant under subsection (b) shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(e)ReportA
				recipient of a grant under this section shall submit to the Secretary a report
				describing the results of its activities funded by such grant. Such report
				shall be submitted at such time, in such manner, and containing such additional
				information as the Secretary may require.
							(f)Revised concept
				of effective principal
								(1)In
				generalBased on the reports submitted pursuant to
				subsection (e), the Secretary shall, by
				regulation, establish a definition of an effective principal that
				emphasizes standards of instructional leadership.
								(2)ConsiderationsIn
				developing such a definition, the Secretary shall give consideration to the
				need for principals to—
									(A)lead elementary
				schools and secondary schools in a way that places student learning,
				professional development, and assistance for parents in helping their children
				learn at the center;
									(B)set high
				expectations and standards for academic, social, emotional and physical
				development of all students;
									(C)demand content and
				instruction that ensure student achievement of agreed upon standards;
									(D)create a culture
				of continuous learning for teachers, other staff, and parents on the subject of
				student learning and other school goals;
									(E)manage data and
				knowledge to inform decisions and measure progress of a student and school
				performance; and
									(F)actively engage
				the community to create shared responsibility for student academic performance
				and successful development.
									(g)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
								(1)a State
				educational agency;
								(2)a local
				educational agency;
								(3)a nonprofit
				organization (such as a State principal association);
								(4)an institution of
				higher education; or
								(5)a partnership or
				consortium that includes at least one of the entities described in paragraphs
				(1) through (4).
								(h)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $100,000,000 for fiscal year 2014 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
							.
			(b)Clerical
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by redesignating the item relating to part I
			 of title I as relating to part J and by inserting before such item the
			 following:
				
					
						Part I—Instructional Leadership
						Sec. 1851. Competitive
				grants.
					
					.
			4.Establishing
			 state-of-the-art principal induction programs
			(a)In
			 generalTitle II of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the
			 following:
				
					EEstablishing
				State-Of-The-Art Principal Induction Programs
						2501.Competitive
				grants
							(a)GrantsFrom
				the amounts made available to carry out this section, the Secretary may make
				grants, on a competitive basis, to States and eligible local educational
				agencies for the purpose of developing state-of-the-art principal induction
				programs.
							(b)Eligible local
				educational agencyIn this section, the term eligible local
				educational agency means—
								(1)a high-need local
				educational agency (as such term is defined in section 2102(3)); or
								(2)a partnership
				consisting of a high-need local educational agency and—
									(A)an institution of
				higher education;
									(B)a professional
				organization that works with and for principals; or
									(C)any other
				nonprofit education organization.
									(c)Use of
				fundsA State or an eligible local educational agency that
				receives a grant under subsection (a) shall use the funds made available
				through the grant to develop a state-of-the-art principal induction program
				that—
								(1)provides new
				principals a minimum of 3 years of extensive, high-quality, comprehensive
				induction into the field of school administration; and
								(2)includes—
									(A)structured
				mentoring from highly qualified master or mentor principals who are certified,
				have school administration experience in a school similar to the school of the
				new principal, and are trained to mentor new principals;
									(B)at least 90 minutes each week for a new
				principal to carry out administrative and leadership tasks under the director
				of a master or mentor principal;
									(C)regular
				observation by a master or mentor principal of the new principal in the new
				principal’s school;
									(D)observation by the
				new principal of the master or mentor principal’s classroom;
									(E)observation by new
				principals of at least 3 principals and feedback (that uses research-validated
				benchmarks of leadership skills and standards that are developed with input
				from principals) at least 4 times each school year by multiple evaluators,
				including master and mentor principals;
									(F)paid release time
				for the master or mentor principal for mentoring, or salary supplements for
				mentoring new principals at a ratio of one full-time mentor to every 12 new
				principals;
									(G)a transition year
				for new principals to the school that includes a reduced workload for such
				principals; and
									(H)a standards-based
				assessment, which may include examination of practice and a measure of gains in
				student learning, of every new principal to determine whether the principal
				should move forward in the school administration
				profession.
									.
			(b)Clerical
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 2441 the following:
				
					
						Part E—Establishing State-of-the-Art
				Principal Induction Programs
						Sec. 2501. Competitive
				grants.
					
					.
			
